Citation Nr: 1638493	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  13-09 128A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for hearing loss of the right ear. 

2.  Entitlement to service connection for hearing loss of the left ear. 

3.  Entitlement to service connection for tinnitus. 

4.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected deviated septum. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran had active service from June 1967 to December 1970.

The matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran testified at Board videoconference hearing in July 2016 and a copy of that transcript is of record.

The issues of entitlement to service connection for bilateral hearing loss, tinnitus, and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a June 2008 decision, the Board denied an application to reopen a claim for service connection for a right ear hearing loss.  The Veteran did not appeal this decision.

2.  Evidence presented since the Board's June 2008 decision is not cumulative of evidence previously considered and does relate to an unestablished fact necessary to substantiate the claim for service connection for a right ear hearing loss. 


CONCLUSIONS OF LAW

1.  The Board's June 2008 denial of service connection for right ear hearing loss is a final and binding determination based on the evidence then of record.  38 U.S.C.A. §§ 5108, 7104(b) (West 2014); 38 C.F.R. §§ 3.156, 20.1100 (2015).

2.  New and material evidence has not been received to reopen a claim for service connection for right ear hearing loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence 

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. §§ 5108, 7103, 7104, 7105; 38 C.F.R. §§ 3.156, 20.1100 (2015).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of sustaining the claim.  38 C.F.R. § 3.156(a) (2015).  New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof.  See Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  The only exception would be where evidence presented is inherently incredible.  Justus v. Principi, 3 Vet. App. 510 (1992).

A June 2008 Board rating decision denied reopening a claim for entitlement to service connection for a right ear hearing loss.  The Veteran did not appeal this decision.  Therefore, this rating decision is final.  38 U.S.C.A. §§ 5108, 7104(b) (West 2014); 38 C.F.R. §§ 3.156, 20.1100 (2015).

Evidence submitted since the prior final rating decision includes updated VA treatment records, statements from the Veteran, an October 2010 VA examination report, and a July 2016 Board hearing transcript.  

The Board finds that some of this evidence is both new and material.  Specifically, the newly received evidence relates some of the Veteran's hearing loss to noise exposure during active service.  This evidence was not previously considered by agency decisionmakers, is not cumulative or redundant, relates to unestablished facts necessary to substantiate the Veteran's claim, and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.303 (2015).  Accordingly, the Veteran's claim is considered reopened.  Shade v. Shinseki, 24 Vet. App. 110 (2010).


ORDER

New and material evidence has not been received to reopen a claim for entitlement to service connection for right ear hearing loss; to that extent, the appeal is granted.


REMAND

The Veteran asserts he has hearing loss and tinnitus due to noise exposure in service.  The VA examinations of record indicate the Veteran's hearing loss i most likely due to post-service noise exposure to include employment as a train conductor and federal police officer.  In a November 2010 statement, the Veteran has asserted limited noise exposure as a corrections officer and no noise exposure as a train conductor as the trains were electric.  Furthermore, the Veteran's service treatment records include complaints of hearing loss and treatment for otitis externa.  Although the October 2010 VA examiner determined that the Veteran's hearing loss was not due to active service, the examiner did not address the Veteran's in-service treatment for left otitis externa, but only referred to the conceded in-service noise exposure and post-service noise exposure.  The Board finds a remand is necessary to determine whether there is evidence that the Veteran has hearing loss and tinnitus caused by active service.  

The Veteran also asserts he has sleep apnea either caused or aggravated by his service-connected deviated septum.  An January 2013 VA examiner determined the Veteran's deviated septum is not a risk factor for sleep apnea, however, the examiner failed to address whether the Veteran's deviated septum aggravated his sleep apnea.  As such, an addendum decision is necessary. 

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran identify any outstanding private or VA treatment records relevant to the claims on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.

2.  After completing directive #1, schedule the Veteran for an additional VA audio examination.  

After review of the claims file and audio examination, the examiner should render an addendum opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the Veteran's hearing loss and/or tinnitus was caused by in-service noise exposure or left ear otitis externa.

The examiner should set forth all examination findings, along with the complete rationale for the opinion expressed.

3.  After completing directive #1, return the claims file to the VA examiner who authored the January 2013 VA medical opinion for an addendum opinion.  If the examiner who authored the January 2013 VA medical opinion is not available, another appropriate clinician should provide the opinion.  An examination is only necessary if the clinician providing the opinion finds it necessary.

After review of the claims file, the examiner should render an addendum opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the Veteran's sleep apnea was aggravated by his service-connected deviated septum.

The examiner should set forth all examination findings, along with the complete rationale for the opinion expressed.

3.  Review the claims file to ensure that all of the foregoing requested development is completed.  Then, readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate Supplemental Statement of the Case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


